﻿It is a pleasure and an honour to congratulate you, Sir, on your election to the presidency of the General Assembly at this session. You and your country, Saudi Arabia, have consistently played a significant and responsible role in the affairs of the Organization, and most dramatically in the last 12 months. I express the greatest confidence in your ability to guide us through these critical times and pledge my country's full cooperation. You will no doubt be inspired and encouraged by the support which the Assembly gave to your predecessor and by the distinguished manner in which he discharged his mandate.
It is a special pleasure, too, for me to welcome to membership of this world body the Republic of Korea and the Democratic People's Republic of Korea - a cause which my country espoused in this body as long ago as 1984. The membership of these countries further reinforces the international character of the United Nations and will doubtless contribute to the deepening of a constructive dialogue not only between the Koreas themselves but in other areas of dispute as well. We congratulate them, while expressing full solidarity with their efforts towards unification. We also wish to welcome Latvia, Estonia, Lithuania, the Marshall Islands and the Federated States of Micronesia.
This first year of the final decade of the twentieth century continues to be dominated by good news. With few exceptions, the revolutionary changes which are transforming the world's economy and the relationships between nations are taking place in a spirit of cooperation, of mutual respect, of hope for a new world order in which the world will see itself as a single, interrelated, interdependent organism in which the responsibility of each nation towards all other nations is given real meaning. Regional integration movements should be perceived as steps towards this objective and should receive the greatest possible support from the international community.
It is within this context that we call upon the parties to the conflicts in the Middle East to seize the unique opportunities offered by the current world context to bring lasting and just peace to that troubled region. The time may never again be as propitious. Confrontational attitudes cannot guarantee, ultimately, lasting security and peace. Only mutual respect between neighbours, the just distribution and utilization of resources, and balanced development can do this. The United Nations as an organization and its Member nations must use whatever influence they have to prevail upon the leadership of the nations and factions in that region to move away from their well-known and advertised preconditions and towards greater openness and trust, even a willingness to take risks, without which progress is not possible.
The world community, not least the third world, must renounce the use of force as a means of resolving regional disputes. This would reduce significantly expenditure on armaments of all kinds and divert the resources released thereby to development.
I pause here to applaud the recent initiative of President Bush towards deepening the nuclear disarmament and to welcome the Soviet Union's largely positive response. Dominica would like to see the good will engendered by these actions lead to further and more rapid progress in disarmament talks.
Until recently, development has been undertaken without sensitivity to environmental impacts. The resultant pollution and deterioration have impacted not only on those countries which have reaped the benefits of development but on all of us. The resistance of the developing countries to the insistent demands of the Industrialised world that we the poor of the world must now carry the burden of environmental protection is both rational and understandable. The protection of the environment in the interests of the whole world cannot be at the expense of the development prospects of the poor of the underdeveloped regions of the South while the people of the developed North enjoy to the full, and exclusively, the benefits reaped from the almost total depletion of the natural resources of their regions, which took place over the last two centuries but which has had a tremendous, deleterious effect on the entire world. The peoples of the industrialised countries must, in justice, not only work for a halt to environmental deterioration but also assist in very concrete ways in bringing the peoples of the developing world into a fair share of the benefits of development.
The matter of third-world development is closely related to the matter of human rights, another legitimate concern of the international community. We are very pleased to see the remarkable growth in respect for human rights and democratic practices that has characterized the past decade both in Eastern Europe and in our own hemisphere of the Americas. We emphasize, however, that this search for democracy cannot be sustained, far less triumph, unless it is accompanied by economic advances and improvements in the social conditions of the peoples of those countries. The agencies of the United Nations and the world community in general need to be more sensitive to the development needs of the developing countries, and more especially to the need for development of human resources through education, training and the transfer of technology. But the urgent and basic human needs of the world's poor demand immediate attention.
That brings me to the tragedy of Haiti, a country which, after a proud start as the world's first black republic almost 200 years ago, and after decades of the harshest imaginable repression under the Duvaller dictatorship, was beginning to see the light of a new day of hope. President Aristide had been installed after the first free, fair and open election that country had experienced. The economy remained in a shambles, with no realistic expectation of early prosperity, but at least with a commitment on the part of the President to work assiduously towards taking his country "from misery to poverty" as an immediate goal. The democratically elected Government forswore privilege and prestige and identified with the plight of the people, with the rule of law, and with respect for human rights.
All hope was dashed on 30 September 1991 with the news of the bloody military coup and the arrest and exile of President Aristide. We thank God that at least his life was spared, and we pay a tribute to the Ambassador of France in Haiti for his courage, and to the Ambassadors of the United States and Venezuela for their intervention in that respect.
The violent and illegal interruption of the democratic process in that sister Caribbean republic cannot be tolerated. At this time when democracy is being expanded and consolidated in the hemisphere, and after we have successfully resisted and prevailed over similar acts in Trinidad and Tobago and Grenada within the Caribbean, such a reversal is wholly unacceptable. The Organization of American States has undertaken very firm action in response to these events, action which has the full backing of Dominica, and I call on the United Nations and its Member States to join with the countries of this hemisphere in isolating the illegal regime in control of Haiti, diplomatically, economically and commercially, and in taking such other action as may be necessary to bring an end to that illegal regime and to reinstate President Aristide to his legitimate authority as the duly and democratically elected head of that Caribbean republic.
President Aristide has called on his people to have confidence in the International community. Let us honour that call and not betray the confidence of the people of Haiti. Let us, with General Colin Powell, Chairman of the United States Joint Chiefs of Staff, let incipient military dictators know that democracy demands that military professionals must "subordinate themselves totally to the will of the people and their elected representatives".
Developments in South Africa give cause for cautious optimism. We shall continue to monitor the situation and to respond to developments as appears to us appropriate. In the meantime, Dominica maintains economic sanctions against the minority regime in that country while applying flexibility in other areas such as cricket, where we have backed the re-entry of South Africa into international competition. We look forward to the day when South Africa, under a democratically elected Government, can take its full and rightful place in the international community.
We are thankful that the prevalence of international terrorism which so characterized our world only one year ago has to a great extent retreated. We cannot, however, afford complacency. Terrorism is a scourge on the world community and cannot be justified on any grounds. Until it is eradicated altogether and all the hostages, who are among the greatest victims of terrorism, have been released, the commitment of the international community to fight the scourge must be sustained.
No less dangerous, and certainly not in retreat, is the problem of the international traffic in narcotic drugs. This problem continues to plague the world, not least the Caribbean and American regions. The effectiveness of coordination between nations, especially in interdiction and in forfeiture of the proceeds of the trade, must be enhanced if we are to enjoy success in our efforts. The principal attraction of the trade is the incredible profit which it brings to those who participate in it, and we shall not realise real success until we succeed in making the risks inherent in the trade greater than the financial attractions attendant on it.
As with most commodities in international trade, it is not the producers of the raw materials who reap the benefits of the trade. Thus, the peasants who grow coca, opium poppies or marijuana receive less than 1 per cent of the street value of the final product. It is not beyond the ability of the international community to so stabilize the price for the narrow band of commodities on which most developing countries depend as to make it more attractive for peasants to grow such traditional export crops as coffee, cocoa, bananas than to grow marijuana, coca or opium poppies.
We in the Caribbean are particularly vulnerable and must work ever more closely with our neighbours in this struggle for survival. In this context, our neighbours are, most immediately, the countries of the Caribbean, Latin America and North America, including France with its Caribbean Departments. However, in the broader context of development, Dominica views the entire world as its neighbour and emphasizes the critical importance of interdependence, cooperation and policy coordination in the interests of world peace, stability, security and development. The principal task of the United Nations in the last decade of the twentieth century must be to undertake the coordination of the integral development of all nations, the elimination of the fundamental causes of conflict - primarily exploitation, mistrust and underdevelopment - and the universal adoption of a new concern for international equity, which, as far as Dominica is concerned at this moment, must start with an adequate regime within the European single market to come into effect in 1993 to protect the vital interests of the small banana-producing economies of the Windward Islands, in which endeavour our neighbours in Central and South America must recognise a responsibility.
